DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/878,346 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:


“A front engine attachment system for an engine of an aircraft, the front engine attachment system having: an engine pylon having, in its front part, a frontal part having an attachment wall that has a front face, and a front engine attachment having a beam that is fixed against the front face and to which is fixed, on either side of a median plane, a rod system, wherein each rod system is fixed to the beam in an articulated manner by at least one first connection point, and is configured to be fixed to a front part of the engine in an articulated manner by at least one second connection point, wherein each rod system comprises a front rod and a rear rod, wherein each first connection point between the beam and the rod system takes the form of a clevis, wherein one wall of said clevis is made up of the front rod of said rod system, wherein another wall of said clevis is made up of the rear rod of said rod system, wherein the beam is disposed between the front and rear rods, and wherein a pin passes through a bore in each rod and a bore in the beam, wherein the front engine attachment system has, for each rod system, a backup safety fixing point that is activated upon a failure of a primary load path and that creates an auxiliary load path between the engine and the engine pylon, wherein each backup safety fixing point is made up of a clevis provided in the engine and a pin that is fitted into bores in said clevis and that passes through a bore in the beam, of which a diameter is greater than a diameter of the pin.” vs “A forward engine attachment system for an engine of an aircraft, the forward engine attachment system comprising: a jet engine pylon comprising, in a region of a forward part thereof, a front part having an attachment wall; and a forward engine attachment comprising a connecting rod system on either side of a median plane, wherein each connecting rod system is fixed in articulated manner by at least one first link point to the attachment wall and is configured to be fixed in an articulated manner by at least one second link point to a forward part 

The claims commonly claim for claim 2:
“The front engine attachment system according to claim 1, wherein the beam is mounted on the pin by means of a ball joint connection.” vs “The forward engine attachment system according to claim 1, wherein the attachment wall is mounted on the bar by a swivel link.” from claim 2 of the copending application;

The claims commonly claim for claim 3:
“An aircraft having a structure, an engine and a front engine attachment system according to claim 1, wherein the engine pylon is fixed to the structure, and wherein a front part of the engine .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochard et al. (US 2014/0183298 A1) in view of Cazenave (US 6474597 B1).

Regarding claim 1, Brochard teaches a front engine attachment system (Fig. 3; “Forward engine attachment 114”, Para. [0098]) for an engine (Fig. 1, “turbine engine”, 10) of an aircraft (Fig. 3; “propulsion system 108 for an aircraft”, Para. [0097]), the front engine attachment system comprising: an engine pylon (Fig. 2, “pylon”, 12; visible in Fig. 3) having, in its front part, (Figs. 2-3, region adjacent “12”), a frontal part having an attachment wall (Fig. 2, wall of “pylon” 12 to which “bracket” 20 is attached; visible in Fig. 3) that has a front face (Fig. 2, face of “pylon” 12 to which “bracket” 20 is attached), and a front engine attachment (Fig. 3; “Forward engine attachment 114”, Para. [0098]) having a beam (Fig. 2, “bracket”, 20; visible in Fig. 3) that is fixed against the front face (Fig. 2, face of “pylon” 12 to which “bracket” 20 is 
Brochard does not expressly disclose an auxiliary stress path between the engine and the engine pylon; the clevis produced in the engine.
However, in an analogous aircraft engine pylon art, Cazenave teaches an auxiliary stress path between the engine and the engine pylon (“In the unlikely, and rare event, of failure of the main engine pin 32 and/or main bracket 2 or other failure within the main engine mounting side and vertical load path, however the engine 10 will drop slightly. In this case the safety link pins 54a,54b mounted within the clearance holes 56a,56b will become engaged within the clearance holes 56a,56b and the safety links 48a,48b will be engaged and will carry the engine side and vertical loads transmitting them through the safety bracket 44 to the pylon 18 and aircraft”, Col. 6, Lines 17-26); the clevis produced in the engine (Fig. 2 shows assembly produced within “cowling” 14 and engine nacelle, connected to/extending from “core engine” 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brochard to further include an auxiliary stress path between the engine and the engine pylon; the clevis produced in the engine, as taught by Cazenave, to ensure protection from structural failures within the fan or engine cowling by providing “a mounting with built in redundancy so that if one link or connection should fail then the loads would be carried by the other links” (Cazenave, Col. 2, Lines 7-9).

Regarding claim 2, Brochard as modified by Cazenave teaches the forward engine attachment system according to claim 1. Further, Brochard teaches wherein the beam (Fig. 3, “bracket” 20) is mounted on the pin (Figs. 3-4, “connecting units”, 128a & 128b) by means of a ball joint connection (Figs. 3-4, “means of a ball joints” 130a & 130b; “First connecting unit 128a is formed from a first bushing 130a having the shape of a rotating roll, and from a first shaft 132a installed pivoting in first bushing 130a around a first pivot axis 133a (FIG. 4) and connected to bracket 20 of pylon 12 (FIG. 3), for example by means of a ball joint (not visible). Second connecting unit 128b is formed from a second bushing 130b having the shape of a rotating roll, and from a second shall 132b installed pivoting in second bushing 130b around a second pivot axis 133b (FIG. 4) and intended to be connected to the turbine engine of the propulsion system, preferably also by means of a ball joint (not visible)”, Paras. [0103]-[0104]).

Regarding claim 3, Brochard as modified by Cazenave teaches an aircraft having (references to Brochard) a structure (“Flexible Linking Device for an Aircraft Propulsion System”, Title), an engine and a front engine attachment system according to claim 1 (see claim 1 above), wherein the engine pylon is fixed to the structure (Figs. 1-3, “pylon” 12 shown fixed to the linking device structure via “bracket” 20), and wherein a front part of the engine is fixed to said at least one second connection point (Fig. 3, “connecting units”, 128b; shown how “connecting unit” are connected to front part of engine more clearly in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647